GAVEGAN, J.
J. This action was brought to recover upon a policy
of insurance issued by the defendant, indemnifying Leopold Haas “for direct loss by burglary, theft, or larceny.”
Plaintiffs alleged that between November 23, 1912, and Christmas week, 1912, three articles belonging to Haas were stolen. During this time Haas was an invalid, and attended by a male nurse named Arnollin. Upon the trial several witnesses were allowed to testify, over the objections of defendant’s counsel, to statements made by Arnollin to them at times subsequent to the time of the alleged theft; such statements tending to show that Arnollin was the thief. The admission of this testimony was clearly error (Marcus v. Fidelity & Deposit Co., 164 App. Div. 859, 149 N. Y. Supp. 1020), and could not fail to have prejudiced the jury.
Judgment reversed, and a new trial ordered, with costs to appellant to abide the event. All concur.